         Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 1 of 13



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                      §      CASE NO.
                                            §
BELK, INC., et al.,                         §      21-30630 (MI)
                                            §      (Chapter 11)
                                            §
       DEBTORS 1                            §      (Jointly Administered)

                   OBJECTION OF UNITED STATES TRUSTEE TO
                DEBTORS’ EMERGENCY SCHEDULING MOTION AND
                JOINT PREPACKAGED PLAN OF REORGANIZATION

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

       Kevin M. Epstein, the United States Trustee for Region 7 (the “U.S. Trustee”), objects to

the Debtors’ Emergency Motion for Entry of an Order (i) Scheduling a Combined Disclosure

Statement Approval and Plan Confirmation Hearing, (ii) Establishing Plan and Disclosure

Statement Objection Deadlines and Related Procedures, (iii) Approving the Solicitation

Procedures, (iv) Approving the Confirmation Hearing Notice, and (v) Waiving the Requirements

that the U.S. Trustee Convene a Meeting of Creditors and the Debtors File Schedules and SOFAs


1
       A complete list of each of the Debtors in these chapter 11 cases may be obtained on the
website of the Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/belk.
The location of the Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina
28217.
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 2 of 13




[Dkt. No. 14] (the “Scheduling Motion”) and the Joint Prepackaged Plan of Reorganization of

Belk, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No. 10]

(the “Plan”), and represents as follows:

                               I.      Preliminary Statement

       The Debtors seek to confirm a plan within hours of filing for bankruptcy, which would

enable them to race through chapter 11 too quickly and deprive parties-in-interest, governmental

agencies, and the Court sufficient time to evaluate – let alone respond or object to – the Plan. The

process here sharply deviates from the Bankruptcy Code’s qualified and carefully crafted

authorization of pre-packaged bankruptcy plans. Indeed, those parties-in-interest fortunate enough

to be aware of the filing of these chapter 11 cases were saddled with a deadline to object to the

Plan and Disclosure Statement – as well as lengthy supporting documentation – before the Petition

Date. The commencement of a bankruptcy case provides all parties with corresponding rights and

obligations. The Debtors here want to have their cake and eat it too by foisting obligations onto

others before shouldering the responsibilities held by Court-supervised debtors-in-possession.

Similarly, the pace of these proceedings has spawned a litany of practical problems that range from

the inability to create an evidentiary record to support the sweeping findings that the Debtors ask

this court to make in the confirmation order to the inability of landlords to understand if leases will

be assigned without their consent. Accordingly, the lack of adequate notice renders the Plan

unconfirmable.

       In addition, even if there were adequate notice, the Court should not confirm the Plan with

the third-party releases and exculpation provisions because the releases are not truly consensual,

and therefore not permitted under bankruptcy law, and because the Fifth Circuit has specifically

held that this type of exculpation provision is impermissible under the Bankruptcy Code. Though
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 3 of 13




the Debtors attempt to frame the third-party releases as consensual, they are not. First, the nearly

full-page, one-paragraph, single-spaced release starts with a 630-word sentence with 92 commas

and five parentheticals. It is, simply put, unintelligible. To assert that tens of thousands of

creditors have consented to a release that someone with a law degree would struggle to understand

and that a creditor without legal training could not be expected to comprehend, eviscerates any

meaning of the word consent, all the more so when the party was required to object or opt-out

before the case was even filed and without any explanation in the Plan that opting out has no effect

on their claim. Moreover, if a party was not a creditor on the day the debtors sent out the plan, but

became one in the intervening period between solicitation and case filing, that creditor would not

have received any notice of the third party release, but yet might be bound by it. These non-

consensual third-party releases and the exculpation provisions both contravene section 524(e)

under black letter Fifth Circuit law, and the Court should therefore deny confirmation unless the

debtors remove these provisions from the Plan.

        II. Jurisdiction, Venue & Constitutional Authority to Enter a Final Order

        1.     The Court has jurisdiction to consider this matter under 28 U.S.C. § 1334. This is

a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in this district under 28 U.S.C. §

1408.

        2.     This Court has constitutional authority to enter a final order in this matter. If it is

determined that the bankruptcy judge does not have the constitutional authority to enter a final

order or judgment in this matter, the U.S. Trustee consents to the entry of a final order or judgment

by this Court in this matter.

        3.     Kevin M. Epstein is the duly appointed U.S. Trustee for Region 7. The U.S. Trustee

has standing to raise, appear and be heard on any issue in a case or proceeding under the
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 4 of 13




Bankruptcy Code. 11 U.S.C. § 307.

       4.      The U.S. Trustee has a statutory duty to monitor the administration of cases

commenced under the Bankruptcy Code. 28 U.S.C. § 586(a)(3). In chapter 11, the U.S. Trustee’s

supervisory responsibilities include monitoring plans and disclosure statements and filing

comments with the court. 28 U.S.C. § 586(a)(3)(B).

                                    III. Factual Background

A.     General Information

       5.      On February 23, 2021 (the “Petition Date”), the Debtors filed chapter 11 voluntary

petitions. To date, the U.S. Trustee has not appointed an official committee of unsecured creditors.

       6.      On the Petition Date, the Debtors filed the Disclosure Statement (“Disclosure

Statement”), the Joint Prepackaged Plan of Reorganization (the “Plan”), and the Plan Supplement.

See Dkt. Nos. 9 and 10.

       7.      The Proposed Scheduling Order provides that any objections to the Disclosure

Statement and Plan must have been received by February 23, 2021, at 4:00 p.m., prevailing Central

Time, ¶ 2. Dkt. No. 14-1.

       8.      The Debtors filed voluminous documents along with the Disclosure Statement and

Plan, including the Restructuring Support Agreement (the “RSA”). Dkt. No. 9. It is dated January

26, 2021, more than four weeks before the Petition Date. Id. The RSA sets forth certain

restructuring and recapitalization transactions between the Debtors, the Sponsor, and a majority of

the holders of First Lien Term Loan Claims and Second Lien Term Loan Claims.

       9.      The Debtors request that the Court schedule a hearing for February 24, 2021, to

approve the Disclosure Statement and confirm the Plan. See Proposed Scheduling Order, ¶ 1.




                                                 4
           Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 5 of 13




           10.        According to the Scheduling Motion, the Debtors request that the Court approve

the following confirmation schedule:

                   Event                                                        Date
 Voting Record Date                            January 21, 2021
 Solicitation Launch                           January 26, 2021
 Mailing Date                                  January 26, 2021
 Voting Deadline                               February 5, 2021, at 4:00 p.m., prevailing Central Time
 Opt-Out Deadline                              February 23, 2021, at 4:00 p.m., prevailing Central Time
 Objection Deadline                            February 23, 2021, at 4:00 p.m., prevailing Central Time
 Petition Date                                 February 23, 2021
 Reply Deadline                                February 24, 2021
 Confirmation Hearing                          February 24, 2021, at 8:00 a.m., prevailing Central Time

Scheduling Motion, ¶ 8.

B.         The Plan

           11.        As detailed in the chart, the Plan sets forth nine classes:

  Class            Claims and Interests                  Status                          Voting Rights
 Class 1         Other Secured Claims                   Unimpaired             Not Entitled to Vote (Deemed to Accept)
 Class 2         Other Priority Claims                  Unimpaired             Not Entitled to Vote (Deemed to Accept)
 Class 3         ABL Facility Claims                    Unimpaired             Not Entitled to Vote (Deemed to Accept)
 Class 4         First Lien Term Loan Claims             Impaired                          Entitled to Vote
 Class 5         Second Lien Term Loan Claims            Impaired                          Entitled to Vote
 Class 6         General Unsecured Claims               Unimpaired             Not Entitled to Vote (Deemed to Accept)
 Class 7         Intercompany Claims               Unimpaired / Impaired   Not Entitled to Vote (Deemed to Accept / Reject)
 Class 8         Intercompany Interests            Unimpaired / Impaired   Not Entitled to Vote (Deemed to Accept / Reject)
 Class 9         Interests                               Impaired                          Entitled to Vote


Scheduling Motion, ¶ 18. The Impaired Classes include Class 4 (First Lien Term Loan Claims),

Class 5 (Second Lien Term Loan Claims), and Class 9 (Interests). Id.

           12.        Article VIII, D of the Plan imposes a third-party release of non-debtor claims. This

provision, which spans over a full page in length, provides that “each Releasing Party” is deemed


                                                              5
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 6 of 13




to “conclusively, absolutely, unconditionally, irrevocably and forever, release[] and discharge[

each Released Party]” (the “Third-Party Release”). Plan, Article VIII, D. All holders of claims

and interests fall within the Plan’s definition of “Releasing Party.” Plan, Article I, A, § 133. The

Plan’s definition of “Released Party” sets forth a laundry list of debtor and non-debtor entities,

including senior creditors, sponsors, and interest holders. See Plan, Article I, A, § 132. The Plan

specifically calls upon the Court to find that the Third-Party Release is “a good faith settlement

and compromise of the Claims released by the Third-Party Release; (e) in the best interests of the

Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice

and opportunity for hearing.” Plan, Article VIII, D (emphasis added).

       13.     Separate from the Third-Party Release, the Plan contains a broad exculpation clause

that provides that “no Exculpated Party shall have or incur liability or obligation for, and each

Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related

to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the

formulation, preparation, dissemination, negotiation, filing, or termination of the RSA and related

prepetition transactions, the Disclosure Statement, the New Credit Facilities, the New ABL

Facility, the Plan, the Plan Supplement, or any Restructuring Transaction…” (the “Exculpation

Coverage”). Plan, Article VIII, E. The Plan provides Exculpation Coverage to “(a) the Debtors;

(b) each Company Party; (c) each Consenting Stakeholder; (d) any statutory committee appointed

in the Chapter 11 Cases and each of their respective members; and (e) each current and former

Affiliate of each Entity in clause (a) through the following clause (f); and (f) each Related Party

of each Entity in clause (a) through this clause (f).” Plan, Article I, A, § 57.

       14.     The Plan prescribes a process by which holders of claims or interests may contest

their impairment status. It provides that “If a controversy arises as to whether any Claims or


                                                  6
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 7 of 13




Interests, or any Class of Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice

and a hearing, determine such controversy on or before the Confirmation Date.” Plan, Article II,

H.

        15.     The Plan contemplates the assumption and assignment of leases. Beyond deemed

assignment of every executory contract and unexpired lease, the Plan dictates that such assumption

“may include the assignment of certain of such contracts to Affiliates.” Plan, Article V, A.

                                        IV.     Objection

A.      The Debtors Have Provided Insufficient Notice of the Chapter 11 Cases and the Plan

        “An elementary and fundamental requirement of due process in any proceeding which is

to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an opportunity to present their

objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations

omitted). Debtors must likewise give “reasonable notice” to creditors of the commencement of a

bankruptcy case. See In re Motors Liquidation Company, 576 B.R. 761, 772 (Bankr. S.D.N.Y.

2017). The Fifth Circuit has likewise cautioned that “perfunctory knowledge” of a bankruptcy

proceeding may “not constitute adequate notice to satisfy constitutional due process

requirements.” In re Kendavis Holding Co., 249 F.3d 383, 388 (5th Cir. 2001).

        In the context of a disclosure statement and plan of reorganization, Federal Rule of

Bankruptcy Procedure (“FRBP”) 3017 provides that “after a disclosure statement is filed,” a court

shall hold a hearing on “at least 28 days’ notice” to all holders of claims and interests of the hearing

on approval of the disclosure statement. Fed. R. Bankr. P. 3017 (emphasis added). Likewise,

FRBP 2002 requires 28 days’ notice to all creditors of the deadline for “filing objections and the

hearing to consider approval of a disclosure statement….” Fed. R. Bankr. P. 2002(b). FRBP


                                                   7
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 8 of 13




3020(b)(1) provides that objections to confirmation of a plan must be filed and served “within a

time fixed by the court.” Fed. R. Bankr. P. 3020(b)(1). 2

       In this case, the Debtors’ breakneck schedule precludes parties from meaningfully

inquiring into the terms of the Plan, from examining the Debtors using the ordinary discovery tools

available in contested matters, and from objecting to the Plan in a considered way. By scheduling

a combined hearing on the Disclosure Statement and Plan a few hours after they were filed and

setting an objection deadline prior to the Petition Date, there is inadequate time for parties in

interest and the Court to consider the Plan and any potential objections they might raise, or to

understand the process and import of the Debtors’ proposals.

       The process here sharply deviates from the Bankruptcy Code’s qualified and carefully

crafted authorization for prepackaged chapter 11 restructurings. While a properly managed

prepackaged bankruptcy case can reduce the duration and costs associated with a long, drawn-out

bankruptcy case, the expedited relief requested here represents a dramatic departure. Though the

Debtors couch their proposal within FRBP 3017’s 28-day framework, they conveniently omit two

important words: “after” and “filed.” See Fed. R. Bankr. P. 3017(a) (“after a disclosure statement

is filed”). By definition, the Debtors cannot “file” a plan and disclosure statement before they file

for bankruptcy. This is not a mere technicality; creditors and other interested parties have no

affirmative duty to participate in a bankruptcy process that has not yet commenced. While there

may be legitimate reasons to shorten an objection deadline after a pleading is filed, it is radically

different to require objections before a party files the document with a court.



2
       Though FRBP 9006(c) may enable a party to request shortened time periods, the Debtors
have made no motion and have offered no justification to shorten, let alone entirely eliminate, the
standard 28-day notice period. Cf. Fed. R. Bankr. P. 9006(c)(2).


                                                 8
        Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 9 of 13




       The Debtors’ laundry list citation to unrelated expedited cases provides no persuasive

support for their extraordinary request either. The Debtors point to no authority in which a court

issued a written opinion that approved the same noticing process proposed in this case after a full

consideration of a litigated objection. If anything, Courts within this District have affirmatively

protected due process when considering similar requests. In In Southcross Holdings, LP, Case

No. 16-20111-H1-11 (Bankr. S.D. Tex. 2016), during an emergency hearing on March 29, 2016,

this Court’s due process concerns were mollified by the fact that another hearing was to take place

on April 11, 2017, nearly two weeks later. Id., ECF Dkt. No. 114, page 7 of 106; see also page 12

(“I need to put those people in a position that they can come in and challenge a finding later.”).

The Court further stated that anyone who had not received due process prior to the hearing would

be afforded a chance to argue that he or she should not be bound by the pre-petition voting on the

plan. See id. In addition, the Court determined that if a creditor did not receive adequate notice,

there could be a supplemental “mini confirmation” hearing with respect to that creditor’s objection.

See id. at pages 12-13 of 106.

       Taken together, the Debtors provide virtually no legal or factual justification for the

extraordinary relief they request here beyond a conclusory assertion of immediate and irreparable

harm that would result from prolonged chapter 11 cases. Scheduling Motion, ¶ 58. The Debtors

simply have not made a showing for the drastically expedited relief. The cases were filed mere

hours before the scheduled hearing on confirmation, without providing interested parties with a

meaningful opportunity to seek discovery or file an objection because the objection deadline

occurred prior to the commencement of this case. While several key constituencies may have had

ample opportunities to assess these documents, others, who are just learning about these cases for

the first time, including government entities, such as the taxing authorities, have not.


                                                  9
       Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 10 of 13




       Nor does this timetable square with specific Plan terms, such as the impairment dispute

process. Article III, H of the Plan contemplate notice and a hearing prior to confirmation if a

holder of a claim or interest disputes their status. The confirmation timing here renders that

provision entirely unworkable because there is simply no time for “notice” and a “hearing” on

such disputes in less than 24 hours—even if parties timely challenged their status. Other practical

problems exist as well. Taking just one example, landlords may have no idea that the Plan could

force them to accept performance from a debtor affiliate notwithstanding any anti-assignment

protections that they are entitled to by law or contract. See Plan, Article V, A. This Court should

therefore reject the Debtors’ ultra-expedited confirmation request and provide interested parties

with a meaningful opportunity to participate in the bankruptcy process.

B.     The Third-Party Release is Non-Consensual and Violates Section 524(e)

       Section 524(e) precludes courts from discharging the liabilities of non-debtors. 11 U.S.C.

§ 524(e). The Fifth Circuit has interpreted this provision to impose a categorical prohibition on

non-consensual third-party releases of non-debtor liability. In re Pac. Lumber Co., 584 F.3d 229,

252-53 (5th Cir. 2009). By contrast, courts generally apply contract principles in deciding whether

a creditor consents to a third-party release. In re SunEdison, Inc., 576 B.R. 453, 458 (Bankr.

S.D.N.Y. 2017) (citing cases). Though most courts agree that an affirmative action may amount

to consent for a release, deemed consent “raises a more difficult question [because a]bsent a duty

to speak, silence does not constitute consent.” Id. In the context of a contract dispute, the Fifth

Circuit has held that mere silence was not operative as an acceptance of the counter offer.”

Houston Dairy, Inc. v. John Hancock Mut. Life Ins. Co., 643 F.2d 1185, 1188 (5th Cir. 1981).

       In this case, the Debtors’ opt-out noticing efforts have warped the concept of consent

beyond recognition. Creditors and other interested parties did not affirmatively consent to the


                                                10
       Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 11 of 13




Third-Party Release because they failed to opt-out of an unintelligible release provision, stretching

over a full page single-spaced, with a first sentence that is 44 lines long with 630 words, prior to

the time the Debtors filed for bankruptcy. While the Debtors may couch the procedure within the

confines of the Procedures for Complex Chapter 11 Cases in the Southern District of Texas

(“Complex Case Procedures”), nothing in Section L endorses an opt-out process that concludes

before the commencement of a case. Regardless of whether the Complex Case Procedures impose

a duty upon creditors and other third parties to speak generally, the Debtors have provided no

authority to impose and conclude such an obligation prior to the commencement of the case.

Similarly, some third parties may not have received any notice if they became creditors after the

Debtors’ mailing of ballots and notices.        Consequently, the Third-Party Release is non-

consensual 3, and the Plan therefore violates section 524(e) and, in turn, 11 U.S.C. § 1129(a)(2)

(plan must comply with applicable provisions of the Bankruptcy Code). 4

C.     The Exculpation Provision Violates Fifth Circuit Law

       Under controlling Fifth Circuit law, a chapter 11 plan may only exculpate a creditors

committee and its members. Pac. Lumber Co., 584 F.3d at 252-53; see also In re Patriot Place,

Ltd., 486 B.R. 773, 823-24 (Bankr. W.D. Tex. 2013) (applying Pacific Lumber and concluding

that “that the Non–Debtor Releases/Exculpations proposed in the [plan were] vague, overbroad,

and [did] not comply with Fifth Circuit precedent and the Bankruptcy Code”). In doing so, the

Fifth Circuit expressly rejected “a more lenient approach to non-debtor releases taken by other


3
       Non-consensual releases also impair those whom the Plan classifies as unimpaired. In In
re Chassix Holdings, for example, the court held “that unimpaired creditors should not be deemed
to have consented to the third party releases set forth in the Plan.” 533 B.R. 64, 81 (Bankr.
S.D.N.Y. 2015).
4
       To be clear, the U.S. Trustee does not oppose the Debtors’ decision to release estate-held
claims or derivative claims consistent with FRBP 9019 and the debtors’ business judgment.


                                                 11
       Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 12 of 13




courts” and held that the “fresh start § 524(e) provides to debtors is not intended to serve this

purpose” for others. 584 F.3d at 252-53. With one exception for statutory committees, the Fifth

Circuit considered and rejected any distinction between prohibited third party non-debtor releases

and exculpation coverage. See id. at 253.

       As noted above, the Plan provides Exculpation Coverage to “(a) the Debtors; (b) each

Company Party; (c) each Consenting Stakeholder; (d) any statutory committee appointed in the

Chapter 11 Cases and each of their respective members; and (e) each current and former Affiliate

of each Entity in clause (a) through the following clause (f); and (f) each Related Party of each

Entity in clause (a) through this clause (f).” Plan, Article I, A, § 57. With the exception of (d),

none of the Exculpated Parties are entitled to Exculpation Coverage under black letter Fifth Circuit

law. Under Pacific Lumber, the Plan’s exculpation provisions violate 11 U.S.C. § 524(e) for the

same reason as the Third-Party Release.

                                      V.      Conclusion

       For the reasons above, this Court should deny the Scheduling Motion, deny confirmation

absent further explanation, and grant such other and further relief as it may deem just and proper.

Dated: February 23, 2021                      Respectfully Submitted,

                                              KEVIN M. EPSTEIN
                                              UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:    /s/ Hector Duran
                                                     Hector Duran
                                                     Trial Attorney
                                                     Texas Bar No. 00783996
                                                     515 Rusk, Suite 3516
                                                     Houston, TX 77002
                                                     Telephone: (713) 718-4650 x 241
                                                     Fax: (713) 718-4670


                                                12
       Case 21-30630 Document 44 Filed in TXSB on 02/23/21 Page 13 of 13




                               CERTIFICATE OF CONFERENCE

      I hereby certify that on February 23, 2021, I conferred with Elizabeth Freeman of Jackson
Walker LLP, proposed counsel for the Debtors, but the parties were unable to resolve the matter.

                                                      /s/ Hector Duran
                                                      Hector Duran

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
via ECF transmission or BNC noticing to all Pacer System participants in these bankruptcy cases,
on the 23rd day of February, 2021.

                                                      /s/ Hector Duran
                                                      Hector Duran




                                                 13
